Citation Nr: 0824778	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to disability compensation, pursuant to 38 
U.S.C.A. § 1151, for a left ulnar neuropathy (claimed as 
nerve damage of the left arm and 2 fingers with pain in arm, 
elbow and fingers) as a result of Department of Veterans 
Affairs treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Muskogee, Oklahoma which denied entitlement to disability 
compensation, pursuant to 38 U.S.C.A. § 1151, for a left 
ulnar neuropathy as a result of VA treatment.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in November 2007 at the RO.  A 
transcript of the hearing is associated with the claims file.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  In the present case, the veteran filed his claim for 
disability compensation for left ulnar neuropathy, pursuant 
to the provisions of 38 U.S.C.A. § 1151, in July 2004.  
Consequently, the veteran's 1151 claim is governed by the 
current law. See VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the current law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).

Throughout the current appeal, the veteran has maintained 
that he developed an ulnar neuropathy affecting his left arm 
as the result of undergoing coronary artery bypass graft 
(CABG) surgery at the VA Medical Center (VAMC) in Oklahoma 
City, Oklahoma on October 29, 2003.  Specifically he has 
alleged both in written arguments and in his hearing 
testimony that the positioning and application of restraints 
to his left arm during the surgery caused injury to this arm 
and resulted in an ulnar neuropathy.  

A review of the VA records obtained reflect that following 
his CABG surgery on October 29, 2003, the veteran began 
having complaints of left arm pain, coldness and numbness in 
the left little ring and middle fingers in early November 
2003.  These symptoms persisted, and he was diagnosed with 
ulnar neuropathy by VA neurosurgery consult in March 2004.  
[A February 2004 electromyelographic testing (EMG) confirmed 
the presence of moderately severe ulnar neuropathy.]  

In support of his claim, the veteran submitted copies of VA 
records with his April 2005 substantive appeal.  These 
records included copies of a nursing intraoperative report 
from October 29, 2003 documenting restraints and position 
aids used during the surgery as well as post surgical records 
from October 29, 2003 and October 30, 2003 that reflect the 
use of restraints after surgery.  These are the only records 
in the claims file clearly documenting the use of restraints 
during surgery.  

VA records obtained directly from the VA pursuant to requests 
submitted in July 2004 and again in May 2007 do not include 
such records documenting the use of restraints during and 
after his heart surgery.  Rather these records include 
surgical reports pertaining to the October 29, 2003 surgery 
and printouts of electronic medical documents documenting 
both hospital summaries as well as clinical records and 
results from diagnostic testing from prior to the October 29, 
2003 surgery up through 2007.  

The Board notes that the VA records request submitted in May 
2007 was specifically an AMIE request for 1151 and in 
addition to the clinical records and hospital summaries, also 
specifically requested that the surgical records to be 
obtained included nursing observation records and/or flow 
sheets.  Also specifically requested were any restraint 
records or other records addressing the condition of the 
upper extremities during surgery and recovery.  However as 
noted above, the VA records obtained do not include such 
records; currently the only such documents were submitted by 
the veteran.  As it is not clear whether these records 
submitted by the veteran with his substantive appeal 
constitute the only available records pertaining to the 
restraints used on the left arm during the heart surgery, and 
in light of the May 2007 AMIE request not being fully 
satisfied, a final attempt should be made to obtain these 
pertinent records regarding the positioning and restraint of 
his left arm during the surgery.  

In addition, the Board finds that a VA opinion is necessary 
to reconcile conflicting medical opinions as to the etiology 
of the left ulnar neuropathy.  One opinion dated in April 
2005 by a VA doctor, Dr. Wilson who stated that he both 
treated the veteran since March 2003 and reviewed his medical 
records and that, given the time course of the veteran's CABG 
surgery and the subsequent symptoms of ulnar neuropathy, it 
is possible that the ulnar neuropathy resulted from some 
positioning during the surgery.  A differing opinion was 
obtained by Dr. Ganta, also a VA physician, who opined in 
September 2007 that the veteran's ulnar neuropathy was not 
the direct result of VA fault such as carelessness and also 
noted that the cause for ulnar neuropathy was multi-factorial 
with a history of neck surgery for disk disease noted and 
that it was difficult to determine whether the veteran's 
injury was caused by the GABG surgery.  [A review of the 
medical evidence does reflect that the veteran did have 
cervical spine degenerative disc disease on X-ray in August 
2004 and also gives a history of surgery for disc pathology 
in the 1970's with no apparent sequela.  The March 2003 
neurosurgery note however is noted to contain an opinion that 
there is no evidence of cervical radiculopathy or 
myelopathy.]  In light of the contradictory evidence, an 
examination should be conducted by a VA neurologist to 
clarify whether the veteran may be entitled to benefits for 
his left arm neuropathy under 38 U.S.C.A. § 1151.  

The Board notes that even where there is no evidence of 
inappropriate care, malpractice or negligence on the part of 
VA medical providers.  However, in addition to providing 
compensation for additional disability due to any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, 
additional disability from an event not reasonably 
foreseeable is also a basis for granting benefits.  See 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the VAMC, 
in Oklahoma City, Oklahoma the complete 
nursing observation records and/or flow 
sheets pertaining to the CABG surgery that 
took place on October 29, 2003.  Also 
specifically requested to be obtained from 
the VAMC are any restraint records or 
other records addressing the condition of 
the upper extremities during surgery and 
recovery on and around October 29, 2003.  
Any records obtained should be associated 
with the claims folder.  If these records 
are unavailable, a negative response 
should be included.  

2.  Thereafter the AMC should refer the 
veteran's claims folder to an appropriate 
VA physician who specializes in 
neurological disorders, to determine the 
etiology of the factors that contributed 
to his left ulnar neuropathy.  
Specifically, upon reviewing the veteran's 
claims folder, the doctor should: (a) 
express an opinion as to whether it is as 
likely as not that the veteran's left 
ulnar neuropathy was caused by the 
hospital care that he received during 
heart surgery on October 29, 2003, to 
include as caused by the positioning and 
restraints used on the left arm during and 
shortly after such surgery and (b) if it 
is as likely as not that the veteran's 
ulnar neuropathy was caused by the 
hospital care he received during his heart 
surgery on October 29, 2003, whether this 
proximate cause of the neuropathy was 
either due to (i) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the VA hospital care or 
medical treatment or (ii) an event not 
reasonably foreseeable.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Following the completion of the above, 
the AMC should re-adjudicate the issue of 
entitlement to disability compensation, 
pursuant to 38 U.S.C.A. § 1151, for a left 
ulnar neuropathy as a result of VA 
treatment.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


